﻿On behalf of my Government, I should like to congratulate Mr. Salim on his election as President of the thirty-fourth regular session of the General Assembly. Our Organization has thereby attempted to acknowledge the debt it owes to his country, the United Republic of Tanzania, and its illustrious President, Mr. Julius Nyerere, in the lengthy struggle for the decolonization of Africa, a task that entailed many risks. In Mr. Salim we recognize the continuity of that tradition of struggle for freedom and self-determination of peoples. In the Special Committee on decolonization, we have seen him as a leader of the decolonization movement and we were amazed at how well he guided the work of the Special Committee at such an early age.
94.	On behalf of the Government of Colombia, I should also like to extend a fraternal welcome to Saint Lucia, the beautiful Caribbean island that has just achieved full independence. It enters the United Nations in its own Right, as it has entered our regional group, the Organization of American States. In both organizations, we hope to co-operate with it for the success of our endeavours. We offer it our support in order that its international role may be commensurate with its people's just deserts.
95.	The thirty-fourth session of the United Nations General Assembly is convening against a background of contradictory signs and of threats to world peace. No one can ignore the efforts this Organization has made to preserve security in various continents and its tireless striving to avert conflicts that would inevitably have led to new hostilities. However, speaking objectively, we should note that the United Nations must seek to recover the initiative in and responsibility for the maintenance of peace on the five continents of the world, lest all that does not partake of the spirit of the Charter and that is undertaken without reference to the competence of United Nations bodies should subsequently occasion fresh difficulties on the road of understanding and concord.
96.	This is why in my statement to the Assembly last year I emphasized the importance of strengthening the Organization as the nerve-centre of major world decisions. In pursuit of that policy, I now wish to present some views, on behalf of Colombia, on how the functioning of the world Organization might be strengthened in a creative spirit.
97.	First, my country continues to view with concern the ongoing crisis in the Middle East, an area now being shaken by new and disturbing signs of strife. We believe that peace in the region must be sought through the United Nations system and that it must be based on over-all solutions in accordance with the spirit of the oft-reaffirmed Security Council resolutions. These solutions can only lead to progress to the extent that they include the full recognition of the rights of the Palestinian people to a sovereign territory. This situation is analogous in many respects to that which Israel faced in 1947.
98.	Accordingly, the initiative of the Secretary- General, Mr. Kurt Waldheim, to convene a special conference with the participation of all parties concerned on the basis of equality is a step forward which should be supported and adopted by the present session of the General Assembly. The indefinite postponement of this problem has brought grave difficulties to the countries of the Middle East, and the call for a just solution deserves universal attention, as does the future status of Jerusalem, a city holy to three of the world's major monotheistic religions.
99.	Together with the Middle East, we must emphasize with anxiety the tragic condition of the people of South Africa, where a systematic crime against the indigenous populations is being perpetuated in the sys- tern of apartheid, which is unequivocally rejected by all free peoples. Coupled with genocidal violations of human rights, South Africa's nuclear arms policy now poses a threat not only to the peace of the region but also to world security. The decolonization process which the United Nations has so successfully been carrying forward should now be directed essentially to preventing the racist policy of South Africa from being perpetuated and thus jeopardizing collective security. Apartheid, which is perhaps the worst crime of our times, must be eradicated through new and more vigorous policies from the Security Council and the General Assembly.
100.	The independence of Namibia and an appropriate solution to the problem of Zimbabwe are also matters of particular concern.
101.	Colombia has for some time observed that Article 2, paragraph 3, of the Charter, which makes the Pacific settlement of disputes mandatory, has not yet seen the subject of orderly development offering possibilities for settlement in many conflicts. The world is aware that the problems of our times stem from a combination of economic, political and social factors which do not always lend themselves to solutions by law. Possibly, the branch of international relations in which there has been the least progress is the settlement of disputes by peaceful means. Both the International Court of Justice and the Permanent Court of Arbitration tend to be kept at one remove from the difficulties which they were intended to solve and for which they were established. It would therefore be a proper task for this Assembly, in pursuance of the imperatives of the Charter, to promote a current of world opinion aimed at devising new and imaginative machinery for the settlement of disputes. Colombia views with favour and lends its support to the initiative of the Government of Austria to establish a centre for research and conciliation which could by its flexible character contribute to the direct settlement of disputes which might arise In future. This plan has been discussed previously in the Assembly but, while there might have been doubts in the past as to its desirability, world security today demands more expeditious and manageable instruments which can be resorted to so as to reconcile conflicting positions and prevent the deterioration of relations among States.
102.	Colombia has been an advocate of furthering the work on the review of the Charter, efforts on which have yielded only hesitant conclusions. However, without prejudice to continuing this work, a decision by the General Assembly to create new machinery for investigation and conciliation together with new imaginative approaches to the mediation of international conflicts is not only a timely task but also a very promising one.
103.	Our country is firmly convinced that the international crisis we are going through is directly related to the stagnation of programmes for a new international economic order, which the United Nations itself has proclaimed as an undertaking of the Organization and made into a norm of conduct for its Member Governments. It is obvious that the North-South dialogue, which began with so much optimism, has only given rise to new frustrations. As its last session in Manila UNCTAD once again brought to light the lack of understanding of the industrialized countries vis-a-vis the demands of the third world, and We must not hide the fact that progress was scant, if we bear in mind the magnitude of the programme which should have been covered. Colombia fully supports the proposal for global negotiations as presented by the developing countries.
104.	With regard to the law of the sea, the intransigence of some Powers has complicated the task of drawing up a harmonious and just code for the use of the oceans. Each time the Third United Nations Conference on the Law of the Sea is convened, we hear in ever stronger terms the voices of those countries which disregard the achievements of the small and medium-sized countries, achievements which had seemed secure, such as the 200-mile limit of sovereignty over economic resources. With respect to the sea-bed authority, the distribution of powers now claimed dampens our hopes that the future treaty could become a true instrument for the decolonization of the seas.
105.	With reference to the question of price-support machinery for commodities, such as coffee and sugar, the major consumers are reluctant to support its operation, which, coupled with the new obstacles to trade in commodities from developing countries, is rendering the world distribution of power increasingly unfair. To that we must add the dwindling financial potential of international bodies devoted to promoting cooperation, which earmark disproportionate sums for administrative expenditures with the concomitant decline in aid programmes.
106.	The demand by the equatorial countries that the synchronous geostationary orbit should become part of the resources falling within their full competence, a point on which Colombia reaffirms its full solidarity with the countries of the area, has been persistently rejected by certain Powers, which wish in the matter of outer space as with the use of the seas to reserve resources for their exclusive use.
107.	This review of developments which point to a grave deterioration of international co-operation in recent times leads to the conclusion that the concept of the new international economic order is still nothing more than an aspiration which is frustrated at every step.
108.	To this negative balance-sheet of international co-operation, which sows mistrust in relations between the affluent nations and the third world, we must add the energy crisis, which has dealt its hardest blows to the small and medium-sized countries.
109.	At the Meeting of Heads of State or Government held in Caracas during the term of office of the distinguished Venezuelan leader Mr. Luis Herrera Campuis, on the initiative of Mr. Julio Cesar Turbay Ayala, President of Colombia, the following statement was made:
"Let us avail ourselves of this opportunity to address an appeal to the petroleum-producing countries and to the entire world concerning the need to establish without delay appropriate machinery to permit a logical application of the price of petroleum and its derivatives. Our position is not one of opposition to the establishment of just prices. On the contrary, we need such prices for our products. But we take exception openly with arbitrary price-fixing and an indiscriminate increase in the price of petroleum, which has been accompanied by substantial speculation on spot-market prices and which deprives our peoples of their prerogatives."
110.	The Caracas declaration, from which I have just quoted, was signed on 12 March 1979 by the Presidents of Bolivia, Colombia, Costa Rica and the Dominican Republic, as well as by the Head of Government of Spain. The views expressed referred to the urgency of seeking, at an international level, machinery to reader less difficult the fulfilment of development programmes for countries which lack petroleum and therefore face critical difficulties.
111.	It is worth while emphasizing, in addition, the view expressed by the Minister for Foreign Affairs of Venezuela, Mr. Jose Alberto Zambrano, in the statement he made at the Sixth Conference of Heads of State or Government of Non-Aligned Countries at Havana:
"As countries members of OPEC," we are fully aware of the imperative need for new initiatives and strategies of preferential co-operation with the developing countries, and this matter will have special priority at the next meeting of OPEC to be held in Caracas at the end of this year".
112.	President Jose' Lopez Portillo of Mexico also discussed the desirability of adopting, within the framework of the United Nations, a new policy with respect to energy sources, especially petroleum. All these statements buttress and underscore the urgent need for the General Assembly itself to take steps and provide guidelines in order to deal with the major problem now burdening the developing world.
113.	With reference to Latin America, we must welcome as an important development the creation of the Junta of National Reconstruction as the new Government of Nicaragua established in the wake of the heroic victory which overthrew the Somoza dictatorship, a development that was endorsed by the General Assembly itself at its last session in response to charges of human rights violations brought by the Governments of Colombia and Venezuela. The tragic events which the Nicaraguan people have endured compel us to reiterate the appeal made to all countries to contribute to the task of national reconstruction in a spirit of authentic international solidarity.
114.	The signing in Panama on 1 October of the Torrijos-Carter Treaties restoring sovereignty over the Canal Zone to the Republic of Panama should be hailed as a genuine triumph for free peoples.
115.	Perhaps the most important political development this year in South America was the strengthening of the Andean sub regional group, comprising Bolivia, Colombia, Ecuador, Peru and Venezuela. This constitutes an important step towards economic integration and encourages joint action vis-a-vis various international organizations. The Andean Group, created by the Cartagena Agreement, is perhaps the best example of horizontal co-operation and of efforts to cope with the unequal conditions under which third-world countries are labouring in the face of the crisis of international co-operation to which I have referred.
116.	The appeal I am making on behalf of the Government of Colombia for the creation of machinery to develop the mandate of the Charter in the sphere of the peaceful settlement of disputes, the urgent need for the United Nations fully to exercise the responsibility for the maintenance of peace that rightfully falls to it, the importance of furthering the new international economic order in the domain of possible achievements and the urgency of arriving at a common policy with respect to the critical energy situation are all things that are not only the aspirations of my country but also undertakings of the United Nations, which should understand the new path it must follow so that economic and social conditions in the world will not trigger a new conflagration of unforeseeable dimensions.
117.	For confidence in the future of the Organization to be renewed, as it must be, what is required today is steadfastness and boldness in the quest for a new system of international relations. Because of its urgency, this is something that should be the subject of particular attention by all countries, and it is something which Colombia repeatedly advocates.
118.	World peace requires that a supreme effort be made to narrow disparities in development among nations and to ensure that policies based on power alone give way to an order in which human dignity and the fundamental rights of peoples are guaranteed by law. To that end, Colombia, as a deeply democratic country, offers its loyal co-operation.